Name: 88/358/ECSC: Decision of the Representatives of the Governments of the Member States meeting within the Council, of 13 June 1988 on certain measures to be applied, in respect of State-trading countries, to trade in iron and steel products covered by the ECSC Treaty including pig iron, cast iron and high-carbon ferro- manganese
 Type: Decision
 Subject Matter: international trade;  trade policy;  iron, steel and other metal industries
 Date Published: 1988-07-06

 Avis juridique important|41988D035888/358/ECSC: Decision of the Representatives of the Governments of the Member States meeting within the Council, of 13 June 1988 on certain measures to be applied, in respect of State-trading countries, to trade in iron and steel products covered by the ECSC Treaty including pig iron, cast iron and high-carbon ferro- manganese Official Journal L 175 , 06/07/1988 P. 0019 - 0034DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL, of 13 June 1988 on certain measures to be applied, in respect of State-trading countries, to trade in iron and steel products covered by the ECSC Treaty including pig iron, cast iron and high-carbon ferro-manganese (88/358/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, in agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 1. As from 1 January 1988, the Member States referred to in Annexes I, II and III shall, within the tonnage limits indicated, open import possibilities for the products listed in those Annexes for State-trading countries with which arrangements were renewed in 1988, following the Council Decision of 8 December 1987, in accordance with those arrangements. 2. The Member States referred to in Annexes I, II and III may also, within the tonnage limits indicated in those Annexes, open import possibilities for State-trading countries with which arrangements have not been concluded in 1988. 3. The import into the other Member States of iron and steel products covered by the ECSC Treaty, including pig iron, cast iron and high-carbon ferro-manganese, originating in State-trading countries, shall not be subject to any quantitative restriction, without prejudice to the application of the protective measures referred to in Title IV of the Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 21 April 1975 on the rules applicable to imports of these products. 4. Every Member State shall inform the Commission as soon as the quantities adopted in the arrangements concluded between the Commission and certain State-trading countries, further to the Council Decision of 8 December 1987, have been reached so that the Commission can initiate consultations with the country or countries concerned. Article 2 The Representatives of the Governments of the Member States shall regularly update the Annex to this Decision to reflect any measures which may be taken by Member States in accordance with the procedure provided for in Title II of the Decision referred to in Article 1 (3). Article 3 This Decision shall replace the Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 22 December 1987. Done at Luxembourg, 13 June 1988. For the Council The President H.-D. GENSCHER ANNEX I FEDERAL REPUBLIC OF GERMANY Category of product (the expression used in the combined nomenclature is in the Annex) Country USSR GDR Bulgaria Hungary Poland Romania Czecho- slovakia Pig iron 10 000 Steel 50 000 (600 000) ( ¹) ( ¹) This overall quota, which is open for the whole of 1988, shall be allocated in accordance with the indicative amounts agreed with certain State-trading countries; the remaining quantities may be divided either among the countries referred to or among other European State-trading countries. Annex to Annex I Pig iron category CN code ex 7201 10 19 ex 7201 20 00 -containing by weight more than 1 % of silicon Iron and steel products category CN code ex 7208 11 00 -containing by weight less than 0,6 % of carbon ex 7208 12 10 -containing by weight less than 0,6 % of carbon ex 7208 12 91 -containing by weight less than 0,6 % of carbon ex 7208 12 99 -containing by weight less than 0,6 % of carbon ex 7208 13 10 -containing by weight less than 0,6 % of carbon ex 7208 13 91 -containing by weight less than 0,6 % of carbon ex 7208 13 99 -containing by weight less than 0,6 % of carbon ex 7208 14 10 -containing by weight less than 0,6 % of carbonand of a thickness of 1,5 mm or more ex 7208 14 90 -containing by weight less than 0,6 % of carbonand of a thickness of 1,5 mm or more ex 7208 21 10 -containing by weight less than 0,6 % of carbon ex 7208 21 90 -containing by weight less than 0,6 % of carbon ex 7208 22 10 -containing by weight less than 0,6 % of carbon ex 7208 22 91 -containing by weight less than 0,6 % of carbon ex 7208 22 99 -containing by weight less than 0,6 % of carbon ex 7208 23 10 -containing by weight less than 0,6 % of carbon ex 7208 23 91 -containing by weight less than 0,6 % of carbon ex 7208 23 99 -containing by weight less than 0,6 % of carbon ex 7208 24 10 -containing by weight less than 0,6 % of carbonand of a thickness of 1,5 mm or more ex 7208 24 90 -containing by weight less than 0,6 % of carbonand of a thickness of 1,5 mm or more ex 7208 32 10 -containing by weight less than 0,6 % of carbon ex 7208 32 30 -containing by weight less than 0,6 % of carbon ex 7208 32 51 -containing by weight less than 0,6 % of carbon CN code ex 7208 32 59 -containing by weight less than 0,6 % of carbon ex 7208 32 91 -containing by weight less than 0,6 % of carbon ex 7208 32 99 -containing by weight less than 0,6 % of carbon ex 7208 33 10 -containing by weight less than 0,6 % of carbon ex 7208 33 91 -containing by weight less than 0,6 % of carbon ex 7208 33 99 -containing by weight less than 0,6 % of carbon ex 7208 34 10 -containing by weight less than 0,6 % of carbon ex 7208 34 90 -containing by weight less than 0,6 % of carbon ex 7208 42 10 -containing by weight less than 0,6 % of carbon ex 7208 42 30 -containing by weight less than 0,6 % of carbon ex 7208 42 51 -containing by weight less than 0,6 % of carbon ex 7208 42 59 -containing by weight less than 0,6 % of carbon ex 7208 42 91 -containing by weight less than 0,6 % of carbon ex 7208 42 99 -containing by weight less than 0,6 % of carbon ex 7208 43 10 -containing by weight less than 0,6 % of carbon ex 7208 43 91 -containing by weight less than 0,6 % of carbon ex 7208 43 99 -containing by weight less than 0,6 % of carbon ex 7208 44 10 -containing by weight less than 0,6 % of carbon ex 7208 44 90 -containing by weight less than 0,6 % of carbon ex 7209 12 90 -containing by weight less than 0,6 % of carbon ex 7209 13 90 -containing by weight less than 0,6 % of carbon ex 7209 22 90 -containing by weight less than 0,6 % of carbon ex 7209 23 90 -containing by weight less than 0,6 % of carbon ex 7209 32 90 -containing by weight less than 0,6 % of carbon ex 7209 33 90 -containing by weight less than 0,6 % of carbon ex 7209 42 90 -containing by weight less than 0,6 % of carbon ex 7209 43 90 -containing by weight less than 0,6 % of carbon ex 7211 12 10 -containing by weight less than 0,6 % of carbon ex 7211 12 90 -containing by weight less than 0,6 % of carbonand of a thickness of 6 mm or less ex 7211 19 10 -containing by weight less than 0,6 % of carbon, of a thickness of 1,5 mm or more and in coils -containing by weight less than 0,6 % of carbon, of a thickness of 3 mm or more and not in coils ex 7211 19 91 -containing by weight less than 0,6 % of carbon ex 7211 19 99 -containing by weight less than 0,6 % of carbon ex 7211 22 10 -containing by weight less than 0,6 % of carbon ex 7211 22 90 -containing by weight less than 0,6 % of carbonand of a thickness of 6 mm or less ex 7211 29 10 -containing by weight less than 0,6 % of carbon, of a thickness of 1,5 mm or more and in coils -containing by weight less than 0,6 % of carbon, of a thickness of 3 mm or more and not in coils ex 7211 29 91 -containing by weight less than 0,6 % of carbon ex 7211 29 99 -containing by weight less than 0,6 % of carbon ex 7211 30 10 -containing by weight less than 0,6 % of carbonand of a thickness of 0,5 mm or more but less than 3 mm ex 7211 41 10 -of a thickness of 0,5 mm or more but less than 3 mm ex 7211 49 10 -containing by weight less than 0,6 % of carbonand of a thickness of 0,5 mm or more but less than 3 mm ex 7214 20 00 -containing by weight less than 0,6 % of carbon ex 7214 40 10 ex 7214 40 91 ex 7214 40 99 ex 7214 50 10 ex 7214 50 91 ex 7214 50 99 CN code ex 7216 21 00 -containing by weight less than 0,6 % of carbon ex 7216 22 00 -containing by weight less than 0,6 % of carbon ex 7216 31 00 -containing by weight less than 0,6 % of carbonand other than with parallel flanges ex 7216 32 00 -containing by weight less than 0,6 % of carbonand other than with parallel flanges ex 7216 40 10 -containing by weight less than 0,6 % of carbon ex 7216 40 90 -containing by weight less than 0,6 % of carbon ex 7216 50 10 -containing by weight less than 0,6 % of carbon ex 7216 50 90 -containing by weight less than 0,6 % of carbon ANNEX II BENELUX Category of product (the expression used in the combined nomenclature is the Annex) Country USSR GDR Bulgaria Hungary Poland Romania Czecho- slovakia Additional tonnage for all countries Pig iron 12 450 6 900 51 650 High carbon ferro-manganese 1 800 2 200 Steel - coils, 3 850 24 950 3 250 12 550 - other steel products 19 800 1 050 4 200 13 950 5 100 39 400 24 740 tonnes of steel, of which: ordinary reserve 15 500 special reserve 9 240 Total steel 3 850 19 800 26 000 7 450 13 950 17 650 39 400 24 740 Annex to Annex II Coils category CN code ex 7208 11 00 ex 7208 12 10 ex 7208 12 91 ex 7208 12 99 ex 7208 13 10 ex 7208 13 91 ex 7208 13 99 ex 7208 14 10 -of a thickness of 1,5 mm or more ex 7208 14 90 -of a thickness of 1,5 mm or more ex 7208 21 10 ex 7208 21 90 ex 7208 22 10 ex 7208 22 91 ex 7208 22 99 ex 7208 23 10 ex 7208 23 91 ex 7208 23 99 ex 7208 24 10 -of a thickness of 1,5 mm or more ex 7208 24 90 -of a thickness of 1,5 mm or more ex 7211 12 10 -in coils ex 7211 19 10 -of a thickness of 1,5 mm or more, in coils ex 7211 22 10 -in coils CN code ex 7211 29 10 -of a thickness of 1,5 mm or more, in coils ex 7219 11 10 ex 7219 11 90 ex 7219 12 10 ex 7219 12 90 ex 7219 13 10 ex 7219 13 90 ex 7219 14 10 -of a thickness of 1,5 mm or more ex 7219 14 90 -of a thickness of 1,5 mm or more ex 7220 11 00 -in coils, of a width exceeding 500 mm ex 7220 12 00 -of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7225 10 10 -of a thickness of 1,5 mm or more, in coils ex 7225 20 11 -of a thickness of 1,5 mm or more, in coils ex 7225 30 00 -of a thickness of 1,5 mm or more ex 7226 10 10 -of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7226 20 10 -of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7226 91 00 -of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm Other iron and steel products CN code ex 7207 19 11 -obtained by countinous casting ex 7207 19 15 -obtained by continuous casting ex 7207 19 31 ex 7207 20 51 -obtained by continuous casting ex 7207 20 55 -obtained by continuous casting ex 7207 20 57 -obtained by continuous casting ex 7207 20 71 ex 7208 14 10 -containing by weight less than 0,6 % of carbon, of a thickness of less than 1,5 mm ex 7208 14 90 -of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon ex 7208 24 10 -of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon ex 7208 24 90 -of a thickness of less than 1,5 mm, containing by weight less than 0,6 % of carbon ex 7208 32 10 -containing by weight less than 0,6 % of carbon ex 7208 32 30 -containing by weight less than 0,6 % of carbon ex 7208 32 51 -containing by weight less than 0,6 % of carbon ex 7208 32 59 -containing by weight less than 0,6 % of carbon ex 7208 32 91 -containing by weight less than 0,6 % of carbon ex 7208 32 99 -containing by weight less than 0,6 % of carbon ex 7208 33 10 -containing by weight less than 0,6 % of carbon ex 7208 33 91 -containing by weight less than 0,6 % of carbon ex 7208 33 99 -containing by weight less than 0,6 % of carbon ex 7208 34 10 -containing by weight less than 0,6 % of carbon ex 7208 34 90 -containing by weight less than 0,6 % of carbon ex 7208 35 10 -containing by weight less than 0,6 % of carbon ex 7208 35 91 -containing by weight less than 0,6 % of carbon ex 7208 35 93 -containing by weight less than 0,6 % of carbon ex 7208 35 99 -containing by weight less than 0,6 % of carbon ex 7208 42 10 -containing by weight less than 0,6 % of carbon ex 7208 42 30 -containing by weight less than 0,6 % of carbon ex 7208 42 51 -containing by weight less than 0,6 % of carbon CN code ex 7208 42 59 -containing by weight less than 0,6 % of carbon ex 7208 42 91 -containing by weight less than 0,6 % of carbon ex 7208 42 99 -containing by weight less than 0,6 % of carbon ex 7208 43 10 -containing by weight less than 0,6 % of carbon ex 7208 43 91 -containing by weight less than 0,6 % of carbon ex 7208 43 99 -containing by weight less than 0,6 % of carbon ex 7208 44 10 -containing by weight less than 0,6 % of carbon ex 7208 44 90 -containing by weight less than 0,6 % of carbon ex 7208 45 10 -containing by weight less than 0,6 % of carbon ex 7208 45 91 -containing by weight less than 0,6 % of carbon ex 7208 45 93 -containing by weight less than 0,6 % of carbon ex 7208 45 99 -containing by weight less than 0,6 % of carbon ex 7208 90 10 -simply cut into shapes other than rectangular (including square) ex 7209 12 10 ex 7209 12 90 ex 7209 13 10 ex 7209 13 90 ex 7209 14 10 ex 7209 14 90 ex 7209 22 10 ex 7209 22 90 ex 7209 23 10 ex 7209 23 90 ex 7209 24 10 ex 7209 24 91 ex 7209 24 99 ex 7209 32 10 ex 7209 32 90 ex 7209 33 10 ex 7209 33 90 ex 7209 34 10 ex 7209 34 90 ex 7209 42 10 ex 7209 42 90 ex 7209 43 10 ex 7209 43 90 ex 7209 44 10 ex 7209 44 90 ex 7209 90 10 -simply cut into shapes other than rectangular (including square) ex 7210 11 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 12 11 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 12 19 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 20 10 -simply cut into shapes other than rectangular (including square) ex 7210 31 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 39 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 41 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) CN code ex 7210 49 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 50 10 -simply cut into shapes other than rectangular (including square) ex 7210 60 11 -simply cut into shapes other than rectangular (including square) ex 7210 60 19 -simply cut into shapes other than rectangular (including square) ex 7210 70 11 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 70 19 -simply cut into shapes other than rectangular (including square) ex 7210 90 31 -simply cut into shapes other than rectangular (including square) ex 7210 90 33 -simply cut into shapes other than rectangular (including square) ex 7210 90 35 -simply cut into shapes other than rectangular (including square) ex 7210 90 39 -simply cut into shapes other than rectangular (including square) ex 7211 12 10 -not in coils and containing by weight less than 0,6 % of carbon ex 7211 12 90 -of a thickness of 6 mm or less ex 7211 19 10 -not in coils, containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more -containing by weight less than 0,6 % of carbon and of a thickness of less than 1,5 mm ex 7211 19 91 ex 7211 19 99 ex 7211 22 10 -not in coils and containing by weight less than 0,6 % of carbon ex 7211 22 90 -of a thickness of 6 mm or less ex 7211 29 10 -not in coils, containing by weight less than 0,6 % of carbon and of a thickness of 1,5 mm or more -containing by weight less than 0,6 % of carbon and of a thickness of less than 1,5 mm ex 7211 29 91 ex 7211 29 99 ex 7211 30 10 -of a thickness of less than 3 mm - ´Magnetic' ex 7211 41 10 -of a thickness of less than 3 mm - ´Magnetic' ex 7211 41 91 -of a thickness of 6 mm or less ex 7211 49 10 -of a thickness of less than 3 mm - ´Magnetic' ex 7212 10 10 -containing by weight less than 0,6 % of carbon ex 7212 10 91 -containing by weight less than 0,6 % of carbon ex 7212 21 11 -containing by weight less than 0,6 % of carbon ex 7212 29 11 -containing by weight less than 0,6 % of carbon ex 7212 30 11 -containing by weight less than 0,6 % of carbon ex 7212 40 10 -containing by weight less than 0,6 % of carbon ex 7212 60 91 -of a thickness of 6 mm or less and containing by weight less than 0,6 % of carbon ex 7213 10 00 ex 7213 20 00 ex 7213 31 00 ex 7213 39 00 ex 7213 41 00 ex 7213 49 00 ex 7213 50 00 ex 7214 20 00 ex 7214 30 00 ex 7214 40 10 ex 7214 40 91 ex 7214 40 99 ex 7214 50 10 ex 7214 50 91 CN code ex 7214 50 99 ex 7214 60 00 ex 7216 10 00 ex 7216 21 00 ex 7216 22 00 ex 7216 31 00 ex 7216 32 00 ex 7216 32 00 ex 7216 33 00 ex 7216 40 10 ex 7216 40 90 ex 7216 50 10 ex 7216 50 90 ex 7216 90 10 -containing by weight less than 0,6 % of carbon ex 7218 90 50 ex 7219 14 10 -of a thickness of less than 1,5 mm ex 7219 14 90 -of a thickness of less than 1,5 mm ex 7219 21 10 -other than rolled on four faces or in a closed box pass ex 7219 21 90 -other than rolled on four faces or in a closed box pass ex 7219 22 10 -other than rolled on four faces or in a closed box pass ex 7219 22 90 -other than rolled on four faces or in a closed box pass ex 7219 23 10 ex 7219 23 90 ex 7219 24 10 ex 7219 24 90 ex 7219 33 10 ex 7219 33 90 ex 7219 34 10 ex 7219 34 90 ex 7219 35 10 ex 7219 35 90 ex 7219 90 11 -simply cut into shapes other than rectangular (including square) ex 7219 90 19 -simply cut into shapes other than rectangular (including square) ex 7220 11 00 -other than rolled on four faces or in a closed box pass, other than in coils and of a width exceeding 500 mm ex 7220 12 00 -other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7220 20 10 -of a thickness of less than 3 mm ex 7221 00 10 ex 7221 00 90 ex 7222 10 11 ex 7222 10 19 ex 7222 10 91 ex 7222 10 99 ex 7222 40 11 ex 7222 40 19 ex 7224 90 30 ex 7225 10 10 ex 7225 10 10 -not in coils and of a thickness of 1,5 mm or more -of a thickness of less than 1,5 mm ex 7225 10 91 ex 7225 10 99 ex 7225 20 11 -other than rolled on four faces or in a closed box pass, and other than in coils and of a thickness of 1,5 mm or more ex 7225 20 19 -of a thickness of less than 3 mm ex 7225 20 30 -simply cut into shapes other than rectangular (including square) CN code ex 7225 30 00 -of a thickness of less than 1,5 mm ex 7225 40 10 -other than rolled on four faces or in a closed box pass ex 7225 40 30 -other than rolled on four faces or in a closed box pass ex 7225 40 50 -other than rolled on four faces or in a closed box pass ex 7225 40 70 ex 7225 40 90 ex 7225 50 00 -of a thickness of less than 3 mm ex 7225 90 10 -simply cut into shapes other than rectangular (including square) ex 7226 10 10 -other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 10 30 ex 7226 20 10 -other than rolled on four faces or in a closed box pass, and other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 20 31 -of a thickness of less than 3 mm ex 7226 91 00 -other than rolled on four faces or in a closed box pass, and other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 92 10 -of a thickness of less than 3 mm ex 7227 10 00 ex 7227 20 00 ex 7227 90 10 ex 7227 90 90 ex 7228 10 10 ex 7228 20 11 ex 7228 20 19 ex 7228 30 10 ex 7228 30 90 ex 7228 70 10 ex 7228 80 10 ex 7228 80 90 -containing by weight 0,6 % or more of carbon ex 7301 10 00 Pig iron category CN code ex 7201 10 11 ex 7201 10 19 ex 7201 10 30 ex 7201 10 90 ex 7201 20 00 ex 7201 30 10 ex 7201 30 90 ex 7201 40 00 ex 7202 99 11 ex 7203 90 00 -other than in blocks, lumps and similar forms High-carbon ferro-manganese category CN code ex 7202 11 10 ex 7202 11 90 ANNEX III ITALY Category of product (the expression used in the combined nomenclature is in the Annex) Land USSR GDR Bulgaria Hungary Poland Romania Czecho- slovakia Additional tonnage for all countries Pig iron 194 670 6 355 9 270 High carbon ferro-manganese 7 416 9 270 Steel - all steel products, 1 589 50 985 111 240 15 494 105 943 116 802 - of which maximum for coils, 37 080 45 557 10 197 59 328 34 961 - maximum for coils with patterns in relief 9 535 Reserve for steel 133 492 to be allocated in accordance with Article 1 (2) Annex to Annex III Coils category CN code ex 7208 11 00 ex 7208 12 10 ex 7208 12 91 ex 7208 12 99 ex 7208 13 10 ex 7208 13 91 ex 7208 13 99 ex 7208 14 10 -of a thickness of 1,5 mm or more ex 7208 14 90 -of a thickness of 1,5 mm or more ex 7208 21 10 ex 7208 21 90 ex 7208 22 10 ex 7208 22 91 ex 7208 22 99 ex 7208 23 10 ex 7208 23 91 ex 7208 23 99 ex 7208 24 10 -of a thickness of 1,5 mm or more ex 7208 24 90 -of a thickness of 1,5 mm or more ex 7211 12 10 -in coils ex 7211 19 10 -of a thickness of 1,5 mm or more, in coils ex 7211 22 10 -in coils ex 7211 29 10 -of a thickness of 1,5 mm or more, in coils ex 7219 11 10 ex 7219 11 90 ex 7219 12 10 ex 7219 12 90 CN code ex 7219 13 10 ex 7219 13 90 ex 7219 14 10 -of a thickness of 1,5 mm or more ex 7219 14 90 -of a thickness of 1,5 mm or more ex 7220 11 00 -in coils, of a width exceeding 500 mm ex 7220 12 00 -of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7225 10 10 -of a thickness of 1,5 mm or more, in coils ex 7225 20 11 -of a thickness of 1,5 mm or more, in coils ex 7225 30 00 -of a thickness of 1,5 mm or more ex 7226 10 10 -of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7226 20 10 -of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm ex 7226 91 00 -of a thickness of 1,5 mm or more, in coils, of a width exceeding 500 mm Other iron and steel products CN code ex 7208 14 10 -of a thickness of less than 1,5 mm ex 7208 14 90 -of a thickness of less than 1,5 mm ex 7208 24 10 -of a thickness of less than 1,5 mm ex 7208 24 90 -of a thickness of less than 1,5 mm ex 7208 32 10 ex 7208 32 30 ex 7208 32 51 ex 7208 32 59 ex 7208 32 91 ex 7208 32 99 ex 7208 33 10 ex 7208 33 91 ex 7208 33 99 ex 7208 34 10 ex 7208 34 90 ex 7208 35 10 ex 7208 35 91 ex 7208 35 93 ex 7208 35 99 ex 7208 42 10 ex 7208 42 30 ex 7208 42 51 ex 7208 42 59 ex 7208 42 91 ex 7208 42 99 ex 7208 43 10 ex 7208 43 91 ex 7208 43 99 ex 7208 44 10 ex 7208 44 90 ex 7208 45 10 ex 7208 45 91 ex 7208 45 93 ex 7208 45 99 CN code ex 7208 90 10 -simply cut into shapes other than rectangular (including square) ex 7209 11 00 ex 7209 12 10 ex 7209 12 90 ex 7209 13 10 ex 7209 13 90 ex 7209 14 10 ex 7209 14 90 ex 7209 21 00 ex 7209 22 10 ex 7209 22 90 ex 7209 23 10 ex 7209 23 90 ex 7209 24 10 ex 7209 24 91 ex 7209 24 99 ex 7209 31 00 ex 7209 32 10 ex 7209 32 90 ex 7209 33 10 ex 7209 33 90 ex 7209 34 10 ex 7209 34 90 ex 7209 41 00 ex 7209 42 10 ex 7209 42 90 ex 7209 43 10 ex 7209 43 90 ex 7209 44 10 ex 7209 44 90 ex 7209 90 10 -simply cut into shapes other than rectangular (including square) ex 7210 11 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 12 11 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 12 19 -not furhter worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 20 10 -simply cut into shapes other than rectangular (including square) ex 7210 31 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 39 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 41 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 49 10 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 50 10 -simply cut into shapes other than rectangular (including square) ex 7210 60 11 -simply cut into shapes other than rectangular (including square) ex 7210 60 19 -simply cut into shapes other than rectangular (including square) ex 7210 70 11 -not further worked than surface-treated and containing by weight less than 0,6 % of carbon -simply cut into shapes other than rectangular (including square) ex 7210 70 19 -simply cut into shapes other than rectangular (including square) EWG:L111UMBE11.96 FF: 1UEN; SETUP: 01; Hoehe: 771 mm; 238 Zeilen; 4930 Zeichen; Bediener: PUPA Pr.: C; Kunde: 41927 L 111 CN code CN code ex 7210 90 31 -simply cut into shapes other than rectangular (including square) ex 7210 90 33 -simply cut into shapes other than rectangular (including square) ex 7210 90 35 -simply cut into shapes other than rectangular (including square) ex 7210 90 39 -simply cut into shapes other than rectangular (including square) ex 7211 12 10 -not in coils ex 7211 12 90 -of a thickness of 6 mm or less ex 7211 19 10 -not in coils and of a thickness of 1,5 mm or more -of a thickness of less than 1,5 mm ex 7211 19 91 ex 7211 19 99 ex 7211 22 10 -not in coils ex 7211 22 90 -of a thickness of 6 mm or less ex 7211 29 10 -not in coils and of a thickness of 1,5 mm or more -of a thickness of less than 1,5 mm ex 7211 29 91 ex 7211 29 99 ex 7211 30 10 ex 7211 41 10 ex 7211 41 91 -of a thickness of 6 mm or less ex 7211 49 10 ex 7212 10 10 -containing by weight less than 0,6 % of carbon ex 7212 10 91 -containing by weight less than 0,6 % of carbon ex 7212 21 11 -containing by weight less than 0,6 % of carbon ex 7212 29 11 -containing by weight less than 0,6 % of carbon ex 7212 30 11 -containing by weight less than 0,6 % of carbon ex 7212 40 10 -containing by weight less than 0,6 % of carbon ex 7212 60 91 -of a thickness of 6 mm or less and containing by weight less than 0,6 % of carbon ex 7213 10 00 ex 7213 20 00 ex 7213 31 00 ex 7213 39 00 ex 7213 41 00 ex 7213 49 00 ex 7213 50 00 ex 7214 20 00 ex 7214 30 00 ex 7214 40 10 ex 7214 40 91 ex 7214 40 99 ex 7214 50 10 ex 7214 50 91 ex 7214 50 99 ex 7214 60 00 ex 7215 90 10 -of free-cutting steel ex 7216 10 00 ex 7216 21 00 ex 7216 22 00 ex 7216 31 00 ex 7216 32 00 ex 7216 33 00 ex 7216 40 10 CN code ex 7216 40 90 ex 7216 50 10 ex 7216 50 90 ex 7216 90 10 -containing by weight less than 0,6 % of carbon -of free-cutting steel ex 7219 14 10 -other than in coils and of a thickness of 1,5 mm or more ex 7219 14 90 -other than in coils and of a thickness of 1,5 mm or more ex 7219 21 10 -other than rolled on four faces or in a closed box pass ex 7219 21 90 -other than rolled on four faces or in a closed box pass ex 7219 22 10 -other than rolled on four faces or in a closed box pass ex 7219 22 90 -other than rolled on four faces or in a closed box pass ex 7219 23 10 ex 7219 23 90 ex 7219 24 10 ex 7219 24 90 ex 7219 31 10 ex 7219 31 90 ex 7219 32 10 ex 7219 32 90 ex 7219 33 10 ex 7219 33 90 ex 7219 34 10 ex 7219 34 90 ex 7219 35 10 ex 7219 35 90 ex 7219 90 11 -simply cut into shapes other than rectangular (including square) ex 7219 90 19 -simply cut into shapes other than rectangular (including square) ex 7220 11 00 -other than rolled on four faces or in a closed box pass, and other than in coils and of a width exceeding 500 mm ex 7220 12 00 ex 7220 12 00 -other than in coils, and of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7220 20 10 ex 7221 00 10 ex 7221 00 90 ex 7222 10 11 ex 7222 10 19 ex 7222 10 91 ex 7222 10 99 ex 7222 30 10 ex 7222 40 11 ex 7222 40 19 ex 7222 40 30 ex 7225 10 10 -not in coils and of a thickness of 1,5 mm or more -of a thickness of less than 1,5 mm ex 7225 10 91 ex 7225 10 99 ex 7225 20 11 -other than rolled on four faces or in a closed box pass, and other than in coils and of a thickness of 1,5 mm or more ex 7225 20 19 ex 7225 20 30 -simply cut into shapes other than rectangular (including square) ex 7225 30 00 -of a thickness of less than 1,5 mm ex 7225 40 10 -other than rolled on four faces or in a closed box pass ex 7225 40 30 -other than rolled on four faces or in a closed box pass CN code ex 7225 40 50 -other than rolled on four faces or in a closed box pass ex 7225 40 70 ex 7225 40 90 ex 7225 50 00 ex 7225 90 10 -simply cut into shapes other than rectangular (including square) ex 7226 10 10 -other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 10 30 ex 7226 20 10 -other than rolled on four faces or in a closed box pass and other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 20 31 ex 7226 91 00 -other than rolled on four faces or in a closed box pass and other than in coils, of a thickness of 1,5 mm or more and of a width exceeding 500 mm ex 7226 92 10 ex 7227 10 00 ex 7227 20 00 ex 7227 90 10 ex 7227 90 90 ex 7228 10 10 ex 7228 10 30 ex 7228 20 11 ex 7228 20 19 ex 7228 20 30 ex 7228 30 10 ex 7228 30 90 ex 7228 60 10 ex 7228 70 10 ex 7228 70 31 ex 7228 80 10 ex 7228 80 90 -containing by weight 0,6 % or more of carbon ex 7301 10 00 Pig iron category CN code ex 7201 10 11 ex 7201 10 19 ex 7201 10 30 ex 7201 10 90 ex 7201 20 00 ex 7201 30 10 ex 7201 30 90 ex 7201 40 00 High-carbon ferro-manganese CN code ex 7202 11 10 ex 7202 11 90 EWG:L111UME11A.94 FF: 1UEN; SETUP: 01; Hoehe: 771 mm; 206 Zeilen; 4694 Zeichen; Bediener: PUPA Pr.: C; Kunde: L 111 GR 11A - 41927